Title: G. W. Featherstonhaugh to James Madison, 3 January 1830
From: Featherstonhaugh, George William
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                Jany 3. 1830
                            
                        
                        
                        I had the pleasure to receive your Letter of the 2nd July, and immediately directed the Publisher of my
                            Translation of Cicero’s Republic to forward you another Copy, the first not having reached you.
                        Being comparatively so near to you, I meant on my arrival at this place to have paid a Visit to Richmond,
                            that I might have had the very great gratification of paying my personal respects to you, but I hear the Convention may be
                            Expected to adjourn from day to day, and in my present State of health, I am unwilling at this precarious Season to
                            venture on a harassing Journey with scarce a hope of atchieving almost the Sole Object of it: And as I propose a
                            Geological Exursion in your neighbourhood for the Coming Summer, I look with Confidence and Satisfaction to that
                            Period.
                        I hope you will pardon me for intruding anything Connected with my personal affairs upon you, but pray have
                            the goodness to hear my short story before you Condemn me as intrusive.
                        I am here Soliciting of the Government, for the only time of my Life what perhaps is considered a favour. My
                            eldest Son has been near two Years on the Register as a Candidate for Cadetship at WestPoint. I have educated him in the
                            most Careful manner. I was promised by the late administration a Warrant for him which I have never obtained. And on my
                            arrival from Europe I find great changes, and Patronage and favour beseiged and indeed occupied by importunate Persons of
                            whom the best thing that can be said of them is that they are Politicians. There are now twelve Vacancies to be filled in
                            the Military Academy for New York, and already Eighty four applications. My Sons Taste and Attainments are entirely for
                            Civil & military Engineering, and he is now studying the higher Branches of Geometry with Col. Rumford at my WestPoint preparatory School. I have taken all the preliminary Steps with the Bureau, but I am now told there is one Step will
                            give me a decided Advantage over the other Candidates, and I am extremely anxious to Secure that advantage.
                        I married the Second Daughter of James Duane of New York, a conspicuous Friend of the Revolution. To you, who
                            knew him so well, I need not expatiate on this Subject. My Friends say that if a Certificate and Recommendation to that
                            Effect were laid before the Government, it would at once decide the Affair in my favour. If it is so, such a Certificate
                                from you in favour of the Grandson of one so well known to you, would be conclusive. I
                            venture therefore to ask this Service from you, provided it does not interfere with any Course you may have marked out foryourself, or with your inclination. I take the Liberty also to enclose a Copy of the Certificate from my Sons Preceptor,
                            as to the attainments required by Law for admission. It would oblige me greatly if your early
                            answer were forwarded to me "Post Office-Philadelphia." If it is not Consistent that you should recommend my Son warmly
                            for the Appointment, a modified recommendation, on the Ground of his being the Grandson of James Duane would be an
                            important Document for me. I remain my DearSir With the greatest respect
                        
                        
                            
                                G. W. Featherstonhaugh
                            
                        
                    